Title: To George Washington from Major General Lafayette, 30 December 1777
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

My dear General
[Valley Forge] 30th december 1777

I went Yesterday morning to Head Quarters with an intention of Speaking to Your Excellency But You were too Busy and I shall lay down in this letter what I wished to Say.
I don’t Need telling You How I am Sorry for all what Happens Since Some time it is a necessary dependence of my most tender and Respectful friendship for You, which affection is as true and Candid as the other Sentiments of my Heart and much Stronger than a So new acquaintance Seems to admit. But an other Reason to be Concerned in the present Circumstances is my Ardent, and perhaps enthusiastic wishes for the Happiness and liberty of this Country. I See plainly that America Can defend Herself if proper Measure are taken and Now I Begin to fear that She Could be lost By Herself and Her own Sons.
When I was in europe I thought that Here almost every man was a lover of liberty and would Rather die free than live Slave. You Can Conceive my astonishment when I Saw that toryism was as oppenly profitted as wighism it self. However at that time I Believed that all good Americans were United together, that the Confidence of Congress in you was Unbounded. then I entertained the Certitude that America would Be independent in Case she would not loose You. take a way for an instant that Modest diffidence of Yourself (which, pardon my freedom, my dear general, is Sometimes too Great, and I wish You Could know as well as myself, what difference there is Betwen You and Any other man Upon the Continent,) You Shall See Very plainly that if You were lost for America, there is no Body who Could keep the army and the Revolution for Six months. there are Oppen dissentions in Congress, parties who Hate one an other as much as the Common ennemy, Stupid men who without knowing a Single word about war undertake to judge You, to make Ridiculous Comparisons; they are infatuated with Gates without thinking of the different Circumstances, and Believe that attaking is the only thing Necessary to Conquer. those ideas are entertained in their Minds by Some jealous men and perhaps Secret friends to the British Government who want to push You in a moment of ill Humour to Some Rash enterprise Upon the lines or Against a much stronger army. I should not take the liberty of mentionning these particularities to You if I did not Receive a letter about this matter from a Young Good natured Gentleman at York whom Connway Has Ruined By His Cunning Bad advice But Who entertains the Greatest Respect for You.
I have been surprised at first to see the niew establishement of this board of war, to see the difference betwen northern and southern departement,

to see resolved from Congress about military operations—but the promotion of canway is beyhond all my expectations—I should be glad to see niew major generals after me, because as I Know that you take some interest to my happiness and reputation, it is perhaps an occasion for your excellency to give me more agreable commands in some interesting instances—on the other hand gal connway Says he is entirely a man to be disposed of by me, he calls himself my soldier, And the reason of such behaviour for me is that he wishs to be well spoken of at the french court, and his protector the marquis de castries is an intimate acquaintance of mine—but since the letter of Lord stirling I inquired in his caracter, I found that he was an ambitious and dangerous man—he has done all [in h]is power by a cunning maneuvres to take off my confidence and affection for you—his desire was to engage me to leave this country—now I see all the general officers of the army revolted against Congress, such disputes if known by the ennemy, can be attended with horrid consequences—I am very sorry when ever I perceive trouble raised amongs the defender of the same cause, but my concern is much greater when I find officers coming from france, officers of some character in my country to whom any fault of that Kind may be imputed—the reason of my fondness for connway, was [h]is being by all means a very brave and very good officer—however that part of maneuvres &c. which seems so extraordinary to Congress is not so very difficult for any man of common sense who applies himself to it—I must pay to gal portail and some french officers who came to speack to me the justice to say that I found them as I could wish upon this occasion—for it has made a great noise amongs many in the army—I wish indeed those matters could be soon pacified—I wish your excellency could let them Know how necessary you are to them and engage them in the same time to Keep peace and a simulate love among themselves till the moment where those little disputes schall not be attended with such inconveniences—it would be a too great pity that slavery, dishonor, ruin, and unhappiness of a whole world schould issue from trifling differents betwixt some fiew men.
You will find perhaps this letter very useless and even very importune—but I was desirous of having a pretty long conversation with your excellency upon the present circumstances to Explain you what I think of this matter—as the proper opportunity for it is not to be found, I took the liberty of laying down some of my ideas in this letter, because it is interesting for my satisfaction to be convinced that you, my dear general, who have been indulgent enough as to permit me to look on you as upon a friend, you could Know the confession of my sentiment in a matter which I consider as a very important one—I have the warmest Love for my country and for every good frenchmen—theyr

succès feels my heart with joy—but, Sir, besides connway is an irish man I want country men who deserve in every point to do honor to theyr country—that gentleman had engaged me by entertaining my head with ideas of glory and shining projects, and I must Confess for my shame that it is a too certain way of deceiving me.
I wish’d to join to the fiew theories about war I can have, And the fiew dispositions nature gave perhaps to me, the experience of thirty campaigns, in hope that I schould be able to be more useful in the present circumstance—my desire of deserving your satisfaction is stronger than ever, and every where you’l employ me you can be certain of my trying every exertion in my power to succeed—I am now fixed to your fate and I shall follow it and sustain it as well by my sword as by all means in my power—I beg you will keep the letter secret—you will pardon my importunity in favor of the sentiment which dictate it—youth and friendship make perhaps myself too warm, but I feel the greatest concern of all what happens since some time. with the most tenderest and profond respect I have the honor to be dear general Your most obedient humble Servant

The Marquis de lafayette

